McPHERSON, District Judge.
I agree with the learned referee in his disposition of the bankrupt’s claim for exemption, and of the land-< lord’s claim to priority. Nothing need be added to the referee’s opinion, except the citation of In re Ulrich, 6 Pa. Dist. R. 408, in which it was decided by one of the common pleas courts of the state that á license to sell liquor cannot be levied upon and sold by the sheriff; and Moss’ Appeal, 35 Pa. St. 162, and Wickey v. Eyster, 58 Pa. St. 501, in which the supreme court held that the landlord’s claim to be paid out of the proceeds of sale depends upon his power to distrain the goods. A license can no more be distrained than taken in execution.
The disallowance of these claims is accordingly approved.